 In the Matter ofMILLERCORSETS,INC.andINTERNATIONAL LADIESGARMENT WORKERS UNION, LOCALNo. 245Case No. C-447.-Decided July 5,1938Ladies' Garment Manufacturing Industry-Interference,Restraint, and Coer-cion-Discrimination:lock-out; refusal to reinstate five locked-out employees;discharge;for union membership andactivity-Reinstatement Ordered:em-ployees locked out and discharged-BackPay:awarded:all employees, forperiod of lock-out ; employees refused reinstatement,from date of lock-outto date of offer of reinstatement;discharged employee,from date of dischargeto date of offer of reinstatement-Lock-Out.Mr. John H. Dorsey,for the Board.Harris, Beech, Folger, Bacon and Keating, by Mr. Charles S. Wil-cox,Rochester, N. Y., for the Company.Mr. Elias Lieberman,New York; N. Y., for the Union.Mr. Philip B. Lush,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the International Ladies GarmentWorkers Union, Local No. 245, herein called the Union, the NationalLabor Relations Board, herein called the Board, by Henry J. Winters,Regional Director for the Third Region (Buffalo, New York) dulyissued and served its complaint dated November 12, 1937, againstMiller Corsets, Inc., Canandaigua, New York, herein called the re-spondent, alleging that the respondent had engaged in, and was en-gaging in, unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Thecomplaint alleged in substance that the respondent had discouragedmembership in the Union by threats, by refusing to meet with dulyauthorized representatives of its employees, by lock-out, by dis-charges and lay-offs, and by other means; that the respondent haddischarged Clara Baker, Ethel Beyea, Mae M. Cutri, Anne Weaverand Evelyn Potter on July 14, 1937, and Sol Lepson on September 3,8 N. L. R. B., No. 2.12 DECISIONS AND ORDERS131937, because of their union activities and membership and had, ever _since that time, refused reinstatement to them. - On November 19,1937, the respondent filed its answer in which it admitted the allega-tions of the complaint concerning the nature and scope of its business,but denied that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was conducted before William P.Webb, the Trial Examiner duly designated by the Board, on Decem-ber 2, 1937, at the Court House for Ontario County, in Canandaigua,New York. The Board and the respondent were represented bycounsel and participated in the hearing.The respondent made amotion at the close of the Board's case to dismiss the complaint onthe ground that the evidence did not sustain the allegations of thecomplaint.This motion was renewed at the close of the case.Bothmotions were denied.Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing on theissues was afforded all parties.On December 14, 1937, the respondent filed a brief.On February10, 1938, the Trial Examiner filed his Intermediate Report in whichhe found that the respondent had engaged in the unfair labor prac-tices charged in the complaint in violation of Section 8 (1) and (3)of the Act.On February 23, 1938, the respondent filed exceptionsto the rulings of the Trial Examiner and to the Intermediate Report.On May 31, 1938, the respondent presented oral argument before theBoard in Washington, D. C.At the oral argument the Union wasrepresented by Elias Lieberman although it had not theretofore ap-peared by counsel.The Board has reviewed the rulings of the Trial Examiner onmotions and objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.The Board has also considered the exceptions to the Inter-mediate Report and finds them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE-RESPONDENTThe respondent, a corporation organized under the laws of _ theState of New York, is engaged in the manufacture of corsets andcorselettes, known in'the trade as "foundation garments."It was stipulated that 75 to 80 per cent of the materials used inthemanufacture of the respondent's product are shipped into theState of New York from other States and that 75 to 80 per cent ofthe finished products are sold outside of the State of New York.Frank Miller, president and treasurer of the respondent testifiedthat the respondent was engaged in interstate commerce. 14NATIONAL LABOR RELATIONS BOARDIT.THE UNIONThe International Ladies Garment Workers Union, Local No. 245,is a labor organization affiliated with the Committee for IndustrialOrganization.It admits to membership all persons employed inthe production of ladies' garments (excepting shoes, hats, and stock-ings), other than supervisory, clerical, maintenance, and shippingroom employees.III.THE BACKGROUNDOn July 6, 1936, 36 of the respondent's employees went out on strikedue to the respondent's failure to adjust certain piece rates withwhich the girls were dissatisfied.Within a few days and after ameeting with Frank Miller and the local Chamber of Commerce, atwhich meeting Miller promised to adjust the piece rates, the strikingemployees returned to work.Shortly after the girls returned towork they presented a statement to Miller for his signature in whichitwas stated that he would not discriminate against any of the girlswho had gone out on strike.He refused to sign this statement andthe girls decided to ask for the assistance of the International LadiesGarment Workers Union. In response to their request, on or aboutJuly 10, the Union sent Miss Feigel Levine, an organizer, to Canan-daigua.There was some disposition among the respondent's em-ployees at the time of Levine's arrival to call another strike to forcea rate adjustment, but Levine advised the strikers to wait until theweek expired and see if the adjustment was made. She then leftCanandaigua and did not return until July 16.By this time theweek requested by Miller for the adjustment had expired and nosatisfactory adjustment had been made.There was a union meeting held on the night of July 16, which28 to 32 of the girls from the production room attended. It was de-cided at this meeting to present the demands of the Union to Miller,to try to obtain more members, and to hold another meeting on thenight of July 17.On the morning of July 17, 1936, Levine called on Miller' and pre-sented the demands of the workers for union recognition, a $14minimum wage, a 371/2-hour workweek, equal distribution of workduring slack seasons and improved working conditions.He told herthat it would be necessary for him to consult with his board of di-rectors and that he would let her know the respondent's decisionlater in the day. She testified that he called her later and told herthat he could not deal with the Union for his employees "in any way."On July 17 and 18, 12 new members joined the Union.On the night of July 17, 1936, another meeting was held which wasattended by more members than on July 16, and upon Levine's report DECISIONS AND ORDERS15concerning Miller's refusal to negotiate, a motion was made that astrike be called on Monday morning, July 20.This motion passedunanimously.Accordingly, the workers accompanied by Levinestarted to picket the plant on Monday, July 20, 1936, at 6:30 a. in.At 6:35 a. in. that morning Levine was arrested by the police butalthough she inquired, the police refused to state with what she wascharged.She was immediately taken to the City Hall and foundJudge Donovan opening the court room.Upon inquiry by Levine,Judge Donovan told her that it was not customary to hold court soearly in the morning but that this was a special session for her benefit.When asked how he knew that she would be arrested so early in themorning, he stated that he had had a warrant for her arrest since theprevious Saturday; that he thought the warrant charged conspiracybut that he was not sure; that she was not being arrested on thecharges in the warrant but that the chief of police was preferring,the charge.The warrant was never produced and the chief of police,who came in 5 or 10 minutes later, denied that he was preferringcharges and stated that she had been brought in because the Judgewanted to see her. Judge Donovan said that he did not remembersending for her but requested that she limit the number of pickets totwo.This Levine refused to do. She then walked out and returnedto the picket line.The first conference between the strikers and the respondent, afterthis strike was called, was held at the office of County Judge Fitch onJuly 27, 1936.The strikers had a committee present, and the re-spondent was represented by Frank Miller and his attorney, Croucher.The Union was represented by Charles H. Green, Assistant to Vice-President Reiseberg of the International Ladies Garment WorkersUnion,MauriceEllenbogen of Rochester, New York, attorneyfor the Union, and Levine. Judge Fitch, his stenographer, andCroucher's stenographer were also present.Miller refused to conferuntilGreen had left the room.After Green left, Miller said hewould not negotiate as long as Ellenbogen and Levine were presentin their official capacities ; whereupon these two abandoned theirofficial capacities and remained merely "as friends of the girls onstrike."Nothing was achieved at this conference or at any of thesubsequent conferences which were held.On August 24, 1936, a meeting was held between Miller and thestriking employees.This meeting was called because Miller hadstated on many occasions that he was certain that he could settle thestrike if he could talk to the girls alone, that is, in the absence ofLevine.Nothing resulted from this conference.The employeesoffered to go back to work for as low as a $5 per week minimum wageprovidedMiller recognized the Union.Miller countered with an 16NATIONAL LABORRELATIONS BOARDoffer of a minimum wage of $11 per week but without Union recog-nition.The strikers refused Miller's proposal.On September 15, 1936, the respondent submitted an offer to theemployees which provided that all striking employees should be re-turned to work without present or future discrimination. It furtherprovided that the piece-work rates would be such as to allow anaverage experienced operator to make $12 per week or more; thatthe company would guarantee a minimum of $11 per week with theexception of the lowest 10 per cent of the employees who were tobe paid what they earned on a straight piece-work basis.On Septem-ber 16 this proposition was submitted to the striking employees whoaccepted it although it did not provide for union recognition.Thestrikers returned to work the following day.IV.THE LOCK-OUTEarly in July 1937, the Union claimed a majority of the produc-tion workers in the shop.Levine returned to Canandaigua. Sincethe Union had a scant majority Levine advised the members to waita few days and sign up three or four more members in order to becertain of a majority before approaching the respondent for recog-nition.The members desired immediate recognition of the Unionbut agreed to accept Levine's advice.On July 9, 1937, Miller had a talk with Peter Scialabba, a cutter,during which conversation he informed this employee that his wagewould be cut from $35 per week to $25 per week.He further in-formed him that his position would be reduced from that of headcutter to plain cutter.There is some conflict in the testimony asto whether Scialabba quit or was discharged at this time.However,there is substantial agreement in the testimony indicating thatScialabba told Miller that he was a member of the Union; that allof the other men in the cutting room were also members, and thatif he were discharged the rest would walk out with him.On July 12, 1937, Miller received either a letter.or a telegram fromElias Reiseberg, vice president of the International Ladies GarmentWorkers Union, as follows :My attention has been called to the fact that on July 9, youswitched Peter Scialabbo, head cutter, to plain cutter and re-duced his wages from $35 to $25 a week. As you know, Scia-labbo and the rest of your cutting room has joined the Unionand we consider this an act of discrimination on your part foraffiliation with the Union. In order to avoid complications I re-quest that Peter Scialabbo be reinstated to his former positionand receive his former wages, otherwise we will be compelledto bring charges before the National Labor Relations Board. DECISIONS AND ORDERS17On July 14, 1937, a notice was posted on the clock in respondent'splant stating that the plant would close that night until furthernotice, and the plant did close that night. - It was reopened on August10, 1937, and has been operating continuously since that time.ByAugust 13, 1937, 32 employees had been rehired, and by August 20,20 more had been added. On or about August 16, the respondentinserted a notice in the local newspaper which in part read as fol-lows :...As fast as we have work available, notices will be sentto employees who were on the pay roll at the time of the shut-down to report back for work. . . .Pursuant to this notice the respondent subsequently notified in-dividually all its employees except Mae Cutri, Anne Weaver, ClaraBaker, Ethel Beyea, and Evelyn Potter, when it wanted them toreturn to work.These notices were sent by telegraph, registeredmail, and telephone.By August 20, all of the employees who desiredreinstatement were back at work with the exception of the five above-named employees, all of whom were active union members who hadbeen in the respondent's employ from 3 to 14 years.The respondent urges that the plant was closed on July 14, 1937,for the following reason : "because there was so much confusion andgeneral upset conditions throughout the plant that it was impossibleto operate efficiently."Miller testified that his production recordsshowed that production had fallen off in the plant from an averageof 118 dozen garments per day during the first 9 working days ofJuly 1937, to 65 dozen per day for the 3 days next preceding theclosing of the plant.The evidence indicated that a normal produc-tion average was about 112 dozen garments per day.Miller furthertestified that because of this fall in production he called a meetingof the respondent's board of directors on July 13, 1937, at whichmeeting the question of closing the plant either temporarily or per-manently was discussed.At this meeting full authority to makethe final decision in this matter was given to Miller.On July 14,1937,Miller decided to close the plant, not having as yet made uphis mind whether it would be a temporary or a permanent closing.There can be little doubt that there was a substantial amount ofunrest among the respondent's employees immediately prior to theshut-down.The Union had achieved a bare majority after an in-tensive organization campaign in the early part of July but hadhesitated to ask for Union recognition in view of the past attitudeof the respondent.This hesitancy is understandable since the em-ployees were well aware of the respondent's uncompromising hos-tility to the Union through experience acquired in the two strikes in 18NATIONAL LABOR RELATIONS BOARD1936, the second of which had been caused and prolonged by therespondent's refusal to recognize and deal with their union.Theexistent unrest was undoubtedly intensified by the summary demo-tion and discharge of Scialabba on, July 9.However, we do notbelieve that the unrest and resultant temporary decrease in produc-tion actually caused the shut-down.There can also be little doubt that this tension pending the pro-jected request for union recognition resulted in decreased produc-tion.Miller admitted on cross-examination, however, that, 20 percent of the time, normal production in the plant was about 65 dozengarments per day. This would indicate that the situation wasneither so unusual nor unprecedented as to cause immediate concern.In fact there had never been any shut-down during former periodswhen production had fallen to the same point. Further, the evi-dence showed that each day's production record was not made upuntil the next day. Since there was no showing that the practicewas varied prior to the shut-down it is apparent that Miller hadthe record of only 1 day's low production when he determined tocall the meeting of the board of directors ; that the board ofdirectors had the records of only 1 day's production when they gaveMiller the authority to determine whether or not the plant should beclosed, and that Miller had the record of only 2 day's low productionwhen he decided to close the plant.In the face of the admittedly known unrest and confusion amongthe employees, the respondent made no effort either to correct thecondition or to warn the employees that production would have tobe increased if the plant was to remain open.The respondent metthe situation by the precipitate shut-down on July- 14.There wasneither previous notice to the employees of the impending shut-downnor was production tapered off section by section.The plant was operating on a full-time basis and there was a normalamount of business on hand. There is nothing in the record toindicate a prospective lack of business.On the contrary there wereunfilled orders on hand.Miller admitted on cross-examination thatitwas "very unusual" to close the plant when this condition existed.The cutting room, where one of the first operations was performedon the garment, would usually be the first to discontinue in a normalshut-down.On this occasion it continued to cut garments until thetime when the rest of the plant closed down.When the plant closed,unfinished garments were in the process of manufacture.Consideration of all the circumstances of the shut-down compelsthe conclusion that the respondent shut down the plant, not becauseof its inability to cope with a temporary decrease in the productivityof-its employees as a group, but to coerce its employees to abandon DECISIONS AND ORDERS19their union, with which it would not deal.Our conclusion withrespect to the shut-down is supported by direct statements attributedtoMiller by a credible witness.A few days after the shut-down, Miller informed Mickey D'Agas-tino, an employee, in answer to her inquiry as to why the employeeshad been locked out of the plant, that he had closed the plant becausehe heard that there was going to be another strike and that hewanted to "beat them to it."He further stated that he could notAfford another strike and that he did not intend to reopen the plant``until we get all our disputes argued out amongst the girls, so manyhard feelings."Miller,when questioned about this conversation,said that he did not remember having had such a talk or havingmade the above statement, but he did not categorically deny it.There is no evidence that a strike had been voted, discussed, - orplanned by the Union.The only reference to a possible strike wasmade by Scialabba, who apparently did nothing to enlist supportfor his threat after his severance of employment.Thus to defeatunion organizational activity, described as "general confusion andunrest," the respondent closed its plant on July 14, 1937.We find that the closing of respondent's plant on July 14, 1937,was a lock-out to discourage union membership and activity andthat the respondent by said lock-out thereby interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.As we have indicated, Mae Cutri, Anne Weaver, Ethel Beyea,Clara Baker, and Evelyn Potter were not reinstated after the lock-out.They were all active members of the Union.Mae Cutri waschairlady of the Union and had acted in that capacity ever sincethe inception of the Union.Anne Weaver and Clara Baker hadbeen members of the executive board of the Union since its forma-tion.Ethel Beyea was one of the first members of the Union andthere was uncontradicted testimony that Evelyn Potter was active,although there is no showing as to the exact nature of her activity.The respondent justifies its failure to reinstate Mae Cutri andEthel Beyea on the ground that they did not need the work as muchas others, since there was some other member in each of their fami-liesworking.The respondent stated that it tried to distribute thework among those who needed it most. The respondent furtherurged that there was not sufficient work for all and that it waswilling to reinstate them as soon as it could use them.The respondent's reasons are not persuasive when considered inconnection with the admission that it made no investigation of theeconomic condition of the workers who were rehired.Moreover,there is evidence that during at least 2 weeks after the plant re-117213-39-vol S-3 20NATIONAL LABOR RELATIONS BOARDopened it was necessary, presumably to meet production require-ments, to operate for 441/2 hours instead of the normal 40-hour week.Miller stated that he did not reinstate Evelyn Potter because shewas a slow and indifferent worker.However, the respondent stipu-lated that the amount of Potter's pay checks bore the same relationto the minimum wage as the number of hours she worked bore tothe normal 40-hour week. Furthermore, since she had been em-ployed by the respondent over a period of 9 years, we do not believethat her alleged indifference was the cause of the respondent's refusalto reinstate her.Anne Weaver and Clara Baker, according to the respondent, werenot reinstated because there was no work for them.The uncontra-dicted testimony, however, indicates that other employees had beentransferred to their positions and were doing the operation on whichthey had been engaged prior to the lock-out.Although there is other evidence which confirms our opinion thatthese five employees were denied reinstatement because of theirunion membership and activity, we do not deem it necessary todiscuss the evidence in further detail since we have found that theywere the victims of a discriminatory lock-out.We find that the respondent refused to reinstate Mae Cutri, EthelBeyea, Evelyn Potter, Anne Weaver, and Clara Baker because oftheir union membership and activity, and thereby interfered with,restrained and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.V. THEDISCHARGE'Sol Lepson.Sol Lepson was reinstated after the lock-out follow-ing a protest from the Union and an informal inquiry by the RegionalDirector of the Board.Lepson was the only member of the cuttingroom staff who retained his union membership, after the lock-out.Before Lepson was originally employed by the respondent in April1937, he met Miller in New York City.Miller testified that cutterswere difficult to get at that time.After some urging on the part ofMiller and a 'promise to pay the cost of his transportation, Lepsonagreed to come to Canandaigua. It was agreed that he would startto work at the rate of $25 per week and would receive a raise if hiswork was satisfactory.Before he was employed he told Miller thathe was a machine cutter and that he had had little experience withshort-knife cutting.After he had been employed for 2 weeks hissalary was raised to $30 per week.When he was reemployed on or about August 16, 1937, after thelock-out, his wages were reduced.He was -given an inferior taleat which to work. In spite of the fact that his machine stood idle DECISIONS AND ORDERS21he was instructed to do short-knife cutting that could have been doneon the machine.He was constantly harassed by Schween, the de-signer, who generally supervised the work of the cutters, and wasseverely criticised whenever he would ask Schween for instructions.On September 3, 1937, the cashier came into the cutting room andpassed out the pay checks to the rest of the employees there.- Shedid not give a check to Lepson but told him that Miller wantedto see him.Lepson went to Miller's office accompanied by Schween.Miller told Lepson that his work had not been satisfactory and thathe would "have to let him go." Lepson asked Miller how he couldmake up his mind so suddenly to discharge him and Miller replied :"How do you know I didn't make up my mind before this." Lepsonthen left the plant.The respondent defends his discharge on the ground that Lepsonmade three errors which were costly to the Company.' The firsterror was in leaving out one ply on a batch of garments he wascutting.The method of operation is for a marker to trace the de-sign of the garment on one ply of material.The cutter then places47 other pieces of an equal size under the pattern ply.Thus fourdozen garments are cut by each cutter at one time.The error. wasin putting only 46 plies under the pattern ply thus1leaving the fourthdozen one garment short.This error was clearly Lepson's fault,but all parties agreed that it was an error that any cutter will makeoccasionally.There was some confusion in the testimony concerningthe second error.However, the evidence indicated that the seconderror may have been the fault of the marker rather than Lepson. Itwas not clearly shown whether a ply was left out of the stack he wascutting or whether a whole segment of the garment was left out whenitwas marked on his pattern ply. The third error was not dis-covered until after Lepson's discharge and so could not have con-tributed to that discharge.After the second error Lepson waswarned that if he made another error he would be discharged.Nev-ertheless, the respondent discharged him before the third error wasdiscovered.We do not believe, in view of the above facts, that the reemploy-ment of Sol Lepson after the lock-out was undertaken in good faith.The facts indicate that he was rehired only to give the respondent anopportunity to discharge him for apparent cause.Since he was dis-charged ultimately before the third error imputed to him was dis-covered it is plain that this error was not the actual cause of hisdischarge.We find that the respondent discharged Sol Lepson on September3, 1937, because he applied to his union after the lock-out to secureit1There is no evidence in the record to substantiate the assertion that the alleged errorswere costly. 22NATIONAL LABOR RELATIONS BOARDhis reinstatement and because he continued his union membershipand activity after the lock-out in July 1937; and that thereby therespondent interfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed by Section 7 of the Act.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent as set forth above,occurring in connection with the operations of the respondent, de-scribed in Section I above, have a close, intimate, and substantialrelation to traffic, trade, commerce, and transportation among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VII.THE REMEDYasWe have found, that the closing of the plant of the respondent onJuly 14, 1937, was a lock-out; that all the locked-out employees weresubsequently reinstated after the plant reopened except Mae Cutri,Evelyn Potter, Ethel Beyea, Clara Baker, and Anne Weaver, whowere included in the lock-out but were not reinstated.We havealso found that the discharge of Sol Lepson was a discriminatorydischarge for the purpose of discouraging membership in a labororganization.We shall order the respondent to reinstate Mae Cutri,Evelyn Potter, Ethel Beyea, Clara Baker, and Anne Weaver to theirformer positions without prejudice to their seniority or other rightsand privileges previously enjoyed.We shall further order respond-ent to make whole each of the above-named employees by paymentto each of them of the sum which each would normally have earned,respectively, from the date of the lock-out to the date of the offerof reinstatement.We shall further order the respondent to offerimmediate and full reinstatement to Sol Lepson to his former posi-tion without prejudice to his seniority and other rights and privilegespreviously enjoyed; to pay to him a sum of money equal to thatwhich he would have earned from the date of the lock-out to thedate of his reinstatement after the lock-out, less any sum whichhe may have earned during said period, if any, and a further sumof money equal. to that which he would have earned from the dateof his discriminatory discharge to the date of the offer of reinstate-ment, ordered herein, less any sum which he may have earned duringsaid period, if any.We shall further order the respondent to pay to each employeewhose name appears on the pay roll next preceding the lock-out, asum of money equal to that which each employee, respectively, wouldhave earned from July 14, 1937, to the date of the offer of reinstate- DECISIONS AND ORDERS23ment to said employee, less the sum, if any, which said employeeearned during said period.Upon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies Garment Workers Union, Local No. 245,is a labor organization within the meaning of Section 2 (5) of theAct.2.The respondent by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of the employees locked out on July 14, 1937,and of Sol Lepson, and thereby discouraging membership in Inter-national Ladies Garment Workers Union, Local No. 245, has engagedin and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Miller Corsets, Inc., Canandaigua, New York, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist :(a)From in any manner discouraging membership in the Inter-national Ladies GarmentWorkers Union,. or in any other labororganization of its employees, by discriminating against its employeesin regard to hire or tenure of employment or any term or conditionof employment;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of this Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : 24NATIONALLABOR RELATIONS BOARD(a)Offer to Evelyn Potter, Mae Cutri, Ethel Beyea, Clara Baker,and Anne Weaver, immediate and full reinstatement to their formerpositions without prejudice to their seniority rights or other rightsand privileges;(b)Make whole Evelyn Potter, Mae Cutri, Ethel Beyea, ClaraBaker, and Anne Weaver for any losses they may have suffered byreason of said lock-out and the failure of the respondent to reinstatethem, by payment to each of them, respectively, of a sum of moneyequal to that which each of them would normally have earned aswages during the period from July 14, 1937, to the date of the offerof reinstatement to their former positions, less the amount, if any,which each, respectively, shall have earned during said period;(c)Offer to Sol Lepson immediate and full reinstatement to hisformer position at his former rate of pay, without prejudice to hisseniority or other rights and privileges;(d)Make whole Sol Lepson by payment to him of a sum of moneyequal to that which he would normally have earned from July 14,1937, to the date of his reinstatement on or about August 16, 1937,less the sum, if any, which he earned during that period, and asum of money equal to that which he normally would have earnedfrom September 3, 1937, to the date of the offer of reinstatementordered herein, less the sum, if any, which he earned during saidperiod;(6)Make whole each and every employee whose name appearson the pay roll next preceding the date of the lock-out, by paymentto each such employee, respectively, of a sum of money equal to thatsum which each such employee, respectively, would have earned fromJuly 14, 1937, to the date of the offer of reinstatement to said em-ployee, less that sum, if any, which said, employee earned during saidperiod;(f)Post notices in conspicuous places in the respondent's plantat Canandaigua, New York, and maintain said notices for a periodof at least thirty (30) consecutive days, stating that the respondentwill cease and desist as aforesaid;(g)Notify the Regional Director for the Third Region in writ-ing, within ten (10) days from the date of this order, what steps therespondent has taken to comply herewith.